
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2013-0002; Internal Agency Docket No. FEMA-B-1147]
        Proposed Flood Elevation Determinations for Fayette County, Pennsylvania (All Jurisdictions)
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule; withdrawal.
        
        
          SUMMARY:
          The Federal Emergency Management Agency (FEMA) is withdrawing its proposed rule concerning proposed flood elevation determinations for Fayette County, Pennsylvania (All Jurisdictions).
        
        
          DATES:
          This withdrawal is effective on December 12, 2013.
        
        
          ADDRESSES:

          You may submit comments, identified by Docket No. FEMA-B-1147 to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        On October 5, 2010, FEMA published a proposed rulemaking at 75 FR 61377, proposing flood elevation determinations along one or more flooding sources in Fayette County, Pennsylvania. Because FEMA has or will be issuing a Revised Preliminary Flood Insurance Rate Map, and if necessary a Flood Insurance Study report, featuring updated flood hazard information, the proposed rulemaking is being withdrawn. A Notice of Proposed Flood Hazard Determinations will be published in the Federal Register and in the affected community's local newspaper.
        
          Authority: 
           42 U.S.C. 4104; 44 CFR 67.4.
        
        
          Dated: November 20, 2013.
          Roy E. Wright,
          Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. 2013-29660 Filed 12-11-13; 8:45 am]
      BILLING CODE 9110-12-P
    
  